Bijur, J. (concurring).
I concur on the ground that the defendant did not, and did not undertake to, bind *664either itself or its principals to any agreement. The mere fact that defendant informed the plaintiff in its letter of December first that it would be necessary 11 in order to extend these loans that you enter into formal extension agreements ’ ’ might not of itself perhaps be sufficient to prove that it was understood that no agreement should be regarded as having been reached until a formal agreement ivas drawn and signed between the plaintiff and defendant’s principals. But the previous correspondence demonstrates, as I view it, that plaintiff was of the same opinion. Thus, in reply to defendant’s letter of November twenty-fifth that they would “ instruct our clients’ attorneys to proceed with the preparation of the necessary papers,” plaintiff wrote “ as far as I am concerned, I would be quite content with an ordinary letter extending the existing mortgages.” I do not see how this can be interpreted otherwise than as meaning an “ ordinary letter” from defendant’s principals, the mortgagees.
As both plaintiff and defendant, therefore, appear to have been under the very clear impression that the agreement should not become binding until appropriate papers had been executed between the principals themselves, and as such an understanding is quite reasonable in a case where one or both of the negotiating parties is a mere agent, I am of opinion that defendant cannot be held for breach of warranty of authority since it did not undertake to make any agreement.
Judgment modified and, as so modified, affirmed, without costs.